DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 12-39 are pending, of which claims 12, 21, and 30 are independent.

Response to Arguments
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) and successful petition for delayed foreign priority claim (granted 10/01/2021). The certified copy has been filed in parent Application No. 15/525,899, filed on 5/10/2017.
Objections for claims 13-20, 22-29, 31-39 is withdrawn in view of their amendment and/or arguments presented by the applicant.
Applicant’s arguments, see p. 10-12 of response (esp. contrasting figures and explanation of differences between instant application and art of record), filed 7/13/2021, with respect to claims 12-39 rejected under 35 USC 103 have been fully considered and are persuasive.  The rejection of claims 12-39 has been withdrawn. 

Terminal Disclaimer
The terminal disclaimer filed on 7/13/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10528683 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

s 12-39 are allowed.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Chien-Ju Alice Chuang, attorney of record, on October 19, 2021.
The application has been amended as follows: 
12. (Currently amended) A computer implemented method for simulating the behavior of a woven fabric at yarn level, the woven fabric associated with a computer model comprising a layout of warp yarns, weft yarns and yarn crossing nodes, the method comprising: 
describing each yarn crossing node of the computer model of the woven fabric by a 3D position coordinate and two sliding coordinates, including a warp sliding coordinate and a weft sliding coordinate respectively representing a sliding of warp and weft yarns of the woven fabric; 
determining determined 
calculating the movement of each yarn crossing node at a plurality of time steps; and 

13. (Previously Presented) The computer implemented method of claim 12, wherein the computer model of the woven fabric further includes at least one of: a 2D pattern of the woven fabric, including panels and seam locations; a layout of warp yarns, weft yarns and yarn crossing nodes for each panel; a weave pattern of the woven fabric for each panel; a yarn density and width for each yarn type used in the woven fabric; and a mechanical parameter for each yarn type used in the woven fabric.

14. (Previously Presented) The computer implemented method of claim 13, wherein the mechanical parameter includes at least one of an elastic modulus, a bending modulus, a shear contact modulus, a sliding friction coefficient, a damping-to-mass ratio, and a damping-to- elasticity ratio.

15. (Previously Presented) The computer implemented method of claim 12, wherein the computer model of the woven fabric includes a sliding friction coefficient of the yarns, and wherein the force model includes sliding friction forces by using the sliding friction coefficient and the sliding coordinates.

16. (Previously Presented) The computer implemented method of claim 12, wherein the computer model of the woven fabric further comprises a stiffness of the yarns, and wherein the 

17. (Previously Presented) The computer implemented method of claim 12, wherein the computer model of the woven fabric further comprises an elastic modulus of the yarns, and wherein the force model includes stretch forces.

18. (Currently amended) The computer implemented method of claim 12, wherein the computer model of the woven fabric further comprises 

19. (Previously Presented) The computer implemented method of claim 12, wherein the computer model of the woven fabric further comprises a shear contact modulus of the yarns, and wherein the force model includes shear forces.

20. (Currently amended) The computer implemented method of claim 12, wherein the force model uses inter-yarn normal compression at yarn crossings using [[the]] normal components of stretch and bending forces.


a non-transitory computer readable media comprising computer program instructions that when executed: 
(a) determine determined 
(b) calculate the movement of each yarn crossing node at a plurality of time steps; 
a plurality of GPUs communicatively coupled to the non-transitory computer readable media, each GPU comprising a plurality of nodes for executing the instructions substantially in parallel; and 
a graphics data controller configured to receive output from the GPUs and to render by using the calculated movement of each yarn crossing into a computer graphic representation of the woven fabric in a plurality of frames, each frame corresponding to at least one of the plurality of time steps

22. (Previously Presented) The computer-based system of claim 21, wherein the computer model of the woven fabric further includes at least one of: a 2D pattern of the woven 

23. (Previously Presented) The computer-based system of claim 22, wherein the mechanical parameters include at least one of an elastic modulus, a bending modulus, a shear contact modulus, a sliding friction coefficient, a damping-to-mass ratio, or a damping-to- elasticity ratio.

24. (Previously Presented) The computer-based system of claim 21, wherein the computer model of the woven fabric includes a sliding friction coefficient of the yarns, and wherein the force model includes sliding friction forces by using the sliding friction coefficient and the sliding coordinates.

25. (Previously Presented) The computer-based system of claim 21, wherein the computer model of the woven fabric further comprises a stiffness of the yarns, and wherein the force model includes contact between adjacent parallel yarns by using the sliding coordinates, the stiffness of the yarns and an inter-yarn distance obtained from the layout of the yarns.



27. (Currently amended) The computer-based system of claim 21, wherein the computer model of the woven fabric further comprises 

28. (Previously Presented) The computer-based system of claim 21, wherein the computer model of the woven fabric further comprises a shear contact modulus of the yarns, and wherein the force model includes shear forces.

29. (Currently amended) The computer-based system of claim 21, wherein the force model uses inter-yarn normal compression at yarn crossings using [[the]] normal components of stretch and bending forces.

30. (Currently amended) A computer implemented method for displaying a simulation of a behavior of a woven fabric at yarn level, the method comprising: 
receiving a plurality of frames comprising a simulation of a behavior of a woven fabric represented with a computer model comprising a layout of warp yarns, weft yarns and yarn crossing nodes, each frame of the plurality of frames rendering a yarn geometry at a time step, the yarn geometry based on a description of each yarn crossing node of the computer model of determining determined 
displaying the plurality of frames.

31. (Previously Presented) The computer implemented method of claim 30, wherein the computer model of the woven fabric further includes at least one of: a 2D pattern of the woven fabric, including panels and seam locations; a layout of warp yarns, weft yarns and yarn crossing nodes for each panel; a weave pattern of the woven fabric for each panel; yarn densities and widths for all yarn types used in the woven fabric; or mechanical parameters for all yarn types used in the woven fabric.

32. (Previously Presented) The computer implemented method of claim 31, wherein the mechanical parameters include at least one of an elastic modulus, a bending modulus, a shear contact modulus, a sliding friction coefficient, a damping-to-mass ratio, or a damping-to- elasticity ratio.

33. (Previously Presented) The computer implemented method of claim 30, wherein the computer model of the woven fabric includes a sliding friction coefficient of the yarns, and 

34. (Previously Presented) The computer implemented method of claim 30, wherein the computer model of the woven fabric further comprises a stiffness of the yarns, and wherein the force model includes contact between adjacent parallel yarns by using the sliding coordinates, the stiffness of the yarns and an inter-yarn distance obtained from the layout of the yarns.

35. (Previously Presented) The computer implemented method of claim 30, wherein the computer model of the woven fabric further comprises an elastic modulus of the yarns, and wherein the force model includes stretch forces.

36. (Previously Presented) The computer implemented method of claim 30, wherein the computer model of the woven fabric further comprises a bending modulus of the yarns, and wherein the force model includes bending forces.

37. (Previously Presented) The computer implemented method of claim 30, wherein the computer model of the woven fabric further comprises a shear contact modulus of the yarns, and wherein the force model includes shear forces.



39. (Previously Presented) The computer implemented method of claim 30, wherein the displaying the plurality of frames comprises displaying a human body shape wearing the woven fabric.


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: claims 12-39 are considered allowable over the art of record. 
The closest art of record "Modelling inter-yarn friction in woven fabric armour" by X. S. Zeng et al. ("Zeng") teaches analysis of frictional forces between the yarns of woven fabric used for ballistic armour. Zeng further teaches that the forces are calculated for stress and strain on a linear yarn element running through the garment. "IDSS: A Novel Representation for Woven Fabrics" by Zhang et al. ("Zhang") teaches rendering computer models of woven fabric in frames to simulate the movement of the woven fabric depending on the meso/micro structure geometric details modelled. "Physically-based Method for Cloth Deformation" by Shi Min et al. ("Min") teaches including bending and shear modulus forces in the computer analysis of woven fabrics.

(Claim 12) “describing each yarn crossing node of the computer model of the woven fabric by a 3D position coordinate and two sliding coordinates, including a warp sliding coordinate and a weft sliding coordinate respectively representing a sliding of warp and weft yarns of the woven fabric; measuring forces on each yarn crossing node based on a force model, the forces being measured on both the 3D position coordinate and the sliding coordinates of yarn crossing nodes”;
(Claim 21) “(a) measure forces on each yarn crossing node based on a force model, the yarn crossing nodes associated with a 3D position coordinate and two sliding coordinates, including a warp sliding coordinate and a weft sliding coordinate respectively representing a sliding of the warp and the weft yarns of the woven fabric, the forces being measured on both the 3D position coordinate and the sliding coordinates of yarn crossing nodes, and (b) calculate the movement of each yarn crossing node at a plurality of time steps”;
(Claim 30) “each frame of the plurality of frames rendering a yarn geometry at a time step, the yarn geometry based on a description of each yarn crossing node of the computer model of the woven fabric by a 3D position coordinate and two sliding coordinates, including a warp sliding coordinate and a weft sliding coordinate respectively representing a sliding of warp and weft yarns of the woven fabric, the yarn geometry further based on a measured forces on each yarn crossing node based on a force model, the forces measured on both the 3D position in combination with the remaining elements and features of the claimed invention. The dependent claims are allowable for at least their dependence on independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN W CRABB whose telephone number is (571)270-5095. The examiner can normally be reached M-F (6-2:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/STEVEN W CRABB/Examiner, Art Unit 2148